EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Delete all paragraph numbers throughout the specification.

In that the examiner’s amendment above merely makes a minor, editorial change to the specification to prepare this application for printing as a patent, no authorization was sought from Applicant.  The need for this amendment arises due to the cancellation by Applicant of paragraph [0005] in the specification, making a gap in the numbering of the remaining paragraphs.  If Applicant still desires to have paragraph numbering in the specification, it can be added by an amendment under 37 CFR 1.312.


Examiner’s Comment
The replacement drawing sheet of September 7, 2021 has been APPROVED.

The drawings of May 23, 2019 as corrected by the replacement drawing sheet of September 7, 2021 are hereby accepted as FORMAL.

It is noted that claims 1-5 and 16-20 stand CANCELLED.

Fistelman et al (‘909) is of general interest for showing the providing of an envelope with respect to a cluster of radar return points.

Teig et al (‘572) is of general interest for showing the use of a convex polygon to enclose a region of points.

O’Brien, Jr. (‘323) is of general interest for showing a convex polygon envelope.

Jakusz (‘249) is of general interest for showing a concave polygon used in the context of navigation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejections and objections of record as set forth in the office action of June 4, 2021 have been overcome by Applicant’s amendment with remarks of September 7, 2021, the remarks being considered persuasive in their entirety.
The text of independent claim 6 as newly-amended is as follows:
“6. (Currently Amended) A system, comprising:a radar sensor configured to detect a plurality of objects around a vehicle; and a controller configured to map connecting respective pairs of objects among the plurality of objects; wherein the vehicle is located within an interior of the polygon.”  (Bold added).
With reference to independent claim 6 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
In that each of dependent claims 7-10 depends from allowable, independent claim 6, each of dependent claims 7-10 is allowable for, at least, the reasons for which independent claim 6 is allowable.
The text of independent claim 11 as newly-amended is as follows:
“11. (Currently Amended) A method, comprising: detecting, by a radar sensor, a plurality of objects around a vehicle; and mappingconnecting respective pairs of objects among the plurality of objects; wherein the vehicle is located within an interior of the polygon.”  (Bold added).
As for independent claim 11 as newly-amended, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.

All rejections and objections of record have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648